DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending in this application.  Acknowledgement is made of the amendment received 12/16/21 where claim 1 is labeled with the status indicator of “currently amended” however, the claim does not appear to be amended.
Applicant is reminded that in a joint application with no power of attorney to either a registered practitioner or joint inventor, the applicant whose name first appears in the papers receives the correspondence, unless other instructions are given. All applicants must sign the replies (see MPEP 714.01(a)). Please note that the Office accepts handwritten signatures as well as electronic S-signatures (see MPEM 502.02). 

Information Disclosure Statement
An information disclosure statement has not been received.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “critical thickness”.  It is unclear what is meant by critical thickness because any thickness could be considered to be critical. The limitation does not have well defined boundaries. One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite. The examiner suggests clarifying by specifying the thickness in Angstroms or nanometers.
Claim 1 recites the limitation “an iPMA cap layer provided on a surface of the recording layer”.  It is unclear what is meant by iPMA since the acronym is not defined in the claim. The limitation does not have well defined boundaries. One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite. The examiner suggests the following language “an interfacial perpendicular magnetic anisotropy (iPMA) cap layer provided on a surface of the recording layer”
Claim 3 recites the limitation “wherein the iPMA-cSL is a single layer, preferred to be selected from the group of diamond-like Carbon (DLC), cubic Boron nitride (CBN), SiC, TaC, TiC, WC”. It is unclear how the iPMA-cSL could be diamond-like Carbon because claim 3 depends on claim 1, and claim 1 requires that the iPMA-cSL comprise a rocksalt crystal structure having a (1110) plane parallel to the film surface or a crystal structure having a structured carbon-like lattice; however, diamond like carbon is amorphous. These features seem to be in conflict. One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite.
Claims 2-20 depend from rejected claim 1, include all limitations of claim 1 and therefore are rejected for the same reason. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Insofar as definite, Claims 1-2, 13-14 and 16-20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (US Patent Application Publication No 2014/0175428) hereinafter referred to as Guo. 
Per Claim 1 Guo discloses a magnetoresistive element device, comprising
a reference layer (12) having a magnetic anisotropy in a direction perpendicular to a film surface and having an invariable magnetization direction; (see figure 2, upside down)
a tunnel barrier layer (13) provided on a surface of the reference layer; The examiner notes that the term "on" includes "directly on" (no intermediate materials, elements or space disposed therebetween) and "indirectly on" (intermediate materials, elements or space disposed therebetween). Additionally, since components of the claimed invention can be positioned in a number of different orientations, directional terminology used is not particularly limiting. One element can be “on” another from above, from below or from the sides, and can do so with or without intervening elements
a recording layer (14) provided on a surface of the tunnel barrier layer, which is opposite to a surface of the tunnel barrier layer where the reference layer is provided, and having a magnetic anisotropy in a direction perpendicular to a film surface and having a variable magnetization direction; (see figure 2) 
an iPMA cap layer (15) provided on a surface of the recording layer, and having one iPMA contacting sub-layer (iPMA-cSL) (15B) on a surface of the recording layer, which is opposite to the surface of the recording layer where the tunnel barrier layer is provided, and one iPMA metal sub-layer (iPMA-mSL) (15A) on a surface of the iPMA-cSL, which is opposite to the surface of the iPMA-cSL layer where the recording layer is provided, wherein the iPMA-mSL comprises a face-centered cubic (FCC) crystal structure having a (111) plane parallel to the film surface or a hexagonal closest packed (HCP) crystal structure having a (0001) plane parallel to the film surface [0031], and the iPMA-cSL comprises a rocksalt crystal structure having a (1110) plane parallel to the film surface or a crystal structure having a structured carbon-like lattice  [0031] and has a critical thickness (shown in figure 2).
Additionally, claim 1 recites the performance properties of the device (i.e. yielding a giant interfacial perpendicular magnetic anisotropy (G-iPMA) of the recording layer after a thermal annealing).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Guo.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
an upper-contact (11) multilayer provided on the most top of above said layers. The directional terminology "top" is used. Because components of the claimed invention can be positioned in a number of different orientations, the directional terminology used can encompass both an orientation of top and bottom, depending of the particular orientation of the device, the directional terminology used is not particularly limiting
Per Claim 2 Guo discloses the device of claim 1 including where the iPMA-cSL (15B)  is a single oxide layer, preferred to be selected from the group of MgO, ZnO, MgZnO, ZrO, MgZrO, MgAlO, TaO, A1203, SiO2. [0031]
Per Claim 13 Guo discloses the device of claim 1 including where the recording layer is a single ferromagnetic Boron alloy layer, preferred to be CoFeB or CoB, FeB, the B composition percentage is between 10% - 30%. [0028-30]
Per Claim 14 Guo discloses the device of claim 1 including where the recording layer is a multi-layer comprising at least a ferromagnetic Boron alloy layer, preferred to be CoFeB or CoB, FeB, the Boron composition percentage is between 10% - 35%.[0028-30]
Per Claim 16 Guo discloses the device of claim 1. Additionally, claim 16 includes "product-by-process" limitations (i.e. wherein the thermal annealing of the magnetoresistive element is preferred to be conducted at an elevated temperature of at least 250-degree C). While product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Hirao, 190 USPQ 15 at 17(footnote 3).  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See also in re Brown, 173 USPQ 685: In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324: In re Avery, 186 USPQ 116 in re Wertheim, 191 USPQ 90 (209 USPQ 254 does not deal with this issue); and In re Marosi et al, 218 USPQ 289 final product per se which must be determined in a "product by, all of" claim, and not the patentability of the process, and that an old or obvious product, whether claimed in "product by process" claims or not. Note that Applicant has the burden of proof in such cases, as the above case law makes clear.
Per Claim 17 Guo discloses the device of claim 1 including a magnetic random memory comprises a memory cell which comprises the magnetoresistive element according to the claim 1. (see [0003] and claim 19)
Per Claim 18 Guo discloses the device of claim 17 including an upper electrode and a lower electrode which sandwich the memory cell. (see claim 20)
Per Claim 19 Guo discloses the device of claim 17 including comprising a write circuit which bi-directionally supplies a current to the magnetoresistive element. (see claim 21)
Per Claim 20 Guo discloses the device of claim 17 including where the memory cell comprises a select transistor electrically connected between the magnetoresistive element and the write circuit. (see claim 22)


Allowable Subject Matter
Claims 3-12 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894